NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-1118


                VENTURE INDUSTRIES CORPORATION, VEMCO, INC.,
                PATENT HOLDING COMPANY, and LARRY J. WINGET,

                                                      Plaintiffs-Appellees,

                                             v.


              AUTOLIV ASP, INC. (successor to Morton International, Inc.),

                                                      Defendant-Appellant.

        John E. Anding, Drew, Cooper & Anding, of Grand Rapids, Michigan, argued for
plaintiffs-appellees. With him on the brief was Thomas V. Hubbard.

       Peter E. Greene, Skadden, Arps, Slate, Meagher & Flom LLP, of New York, New
York, argued for defendant-appellant. With him on the brief was Cyrus Amir-Mokri.

Appealed from: United States District Court for the Eastern District of Michigan

Senior Judge Avern Cohn
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2007-1118


              VENTURE INDUSTRIES CORPORATION, VEMCO, INC.,
              PATENT HOLDING COMPANY, and LARRY J. WINGET,

                                                      Plaintiffs-Appellees,

                                           v.

            AUTOLIV ASP, INC. (successor to Morton International, Inc.),

                                                      Defendant-Appellant.



                                     Judgment


ON APPEAL from the        United States District Court for
                          the Eastern District of Michigan

in CASE NO(S).            2:99-CV-75354

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (LINN, and PROST, Circuit Judges, CLEVENGER, Senior Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED: July 11, 2007                       /s/ Jan Horbaly
                                           Jan Horbaly, Clerk